The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 11,268,244 B2. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-8 and 18-20 of U.S. Patent No. 9,683,331. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference in the claims is the recitation in the current application that the tissue is a form of a roll, yet it would have been obvious to one of ordinary skill in the art to make rolls from the sanitary tissue of the US patent since this is the very common way to present such tissues to the users. Note that the scope of the present claims includes multi-ply tissues, this is more evident by some of the dependent claims which recite the tissues as plies.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-8 of U.S. Patent No. 9,435,080. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to use the tissue of the current application to make rolls from the paper of the US patent. Note also that the process also produces a roll, parent roll and therefore, said limitation is implicit of the process.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-20 of U.S. Patent No. 9,896,806. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference in the claims are: the recitation in the reference of a 3 ply-sanitary tissue, not recited in the current application and the recitation on the current application that said sanitary tissue is a form of a roll. However, making the sanitary tissue of the reference onto a roll would have been obvious to one of ordinary skill in the art, since this is common way of the final product. As to the 3-ply making multi-ply products, including 3 plies would have been obvious to one of ordinary skill in the art.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-8, and 15-16 of U.S. Patent No. 10,060,077. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the clams is the scope of the compressibility, i.e., greater than 36 mils/(log(g/in2)) in the current application and greater than 34 mils/(log(g/in2)) in the US patent, but as it can be seen the scope of the current claims is totally encompassed by the claims of the US patent.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-8 and 15-16 of U.S. Patent No. 10,246,828. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims overlaps. The differences between the independent claims is the starting point of the Compressibility, which the current application is greater than 36 mils/(log(g/in2)) and the US patent is greater than 34 mils/(log(g/in2)), which is broader and totally encompasses the values of current application and that the US patent recites a multi-ply paper, which scope is encompassed by the Current claims. Note also that making multi-ply papers using plies with the claimed tissue would have been obvious to one of ordinary skill in the art.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 of US Patent No. 10,697,124 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are obvious, i.e., the reference application does not recite that the tissue is a creped tissue in a roll form, but making a creped tissue a forming into a roll is very common in the art, this is more evident by dependent claims 6 and 20 of the US patent, which teach a creped tissue and a roll product. 
Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of US Patent No. 10,697,125 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are obvious, i.e., the tissue of the US patent is not creped nor in a roll form, but creping tissues and making the creped tissue and converting it into a roll is very common in the art, this is more evident by dependent claims 7 and 18-19 of the US Patent, which teach a creped and a roll tissue. 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of US Patent No. 10,697,126 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are obvious, i.e., the US patent does not recite that the tissue is in a roll form, but making a tissue and forming it into a roll is very common in the art, this is more evident by dependent claim 21, which teaches a roll. Note also the overlapping of the ranges in the other properties, i.e. Compressibility and Plate Stiffness.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-17 of copending Application No. 16/911,515 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the claims is the starting point of the Plate Stiffness property, 3.75 N*mm in the current application and 5.20 N*mm in the Copending application, and as it can be seen the scope of the property overlaps.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Manifold et al., US Patent Application Publication No. 2013/0143001, (hereafter Manifold’001).
Manifold’001 teaches having a 3D pattern which is made using lineal elements and can be sinusoidal and applied to the web by embossing or wet molding; see abstract, ¶-[0002], [0065], [0072] and [0157]. Manifold’001 teaches that the tissue can be single or multi-ply; ¶-[0057] and [0160]; can be creped or uncreped, ¶-[0150]; the 3D pattern can be formed on the web by embossing or wet molding using the line elements; see ¶-[0157]. In ¶-[095]-[0164] Manifold’001 teaches the process of making which is the same or at the very least very similar than the one(s) disclosed and use the same raw materials and process conditions; therefore, the properties of the web, even though no explicitly disclosed by Manifold’69, would be inherently the same as claimed. Manifold’001 taches the tissues can be in a roll form; see ¶-[0041] and [0049].
It seems that Manifold’001 teaches all the elements of the claims, explicitly or implicitly, or at the very least the minor modification(s) to obtain the claimed invention would have been obvious to one of ordinary skill in the art. Note that even though Manifold’001 does not teach the belt/fabric creping of the web, he teaches that any type of foreshortening can be done to the web and therefore, this type of foreshortening is considered to be within the teaching of the reference or at the very least such creping/foreshortening would have been obvious to one of ordinary skill in the art.
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Manifold et al., US Patent Application Publication No. 2009/0220769 A1, (hereafter Manifold’69).
Manifold’69 teaches a tissue, which could be single ply or multi-ply, see ¶-[0071] and [0081], and including a surface pattern, 3D, having a plurality of line elements; same as disclosed in the current application; see figures and ¶-[0166]. Manifold’69 teaches that the tissue can be single or multi-ply; ¶-[0062] and [0071]; can be creped or uncreped, ¶-[0105]; the 3D pattern can be formed on the web by embossing or wet molding using the line elements; see ¶[0166]-[0167]. In ¶-[0168]-[0174] Manifold’69 teaches the process of making which is the same or at the very least very similar than the one(s) disclosed and use the same raw materials and process conditions; therefore, the properties of the web, even though no explicitly disclosed by Manifold’001, would be inherently the same as claimed. Manifold’069 taches the tissues can be in a roll form; see ¶-[0039] and [0049].
 It seems that Manifold’69 teaches all the elements of the claims, explicitly or implicitly, or at the very least the minor modification(s) to obtain the claimed invention would have been obvious to one of ordinary skill in the art. Note that even though Manifold’69 does not teach the belt/fabric creping of the web, he teaches that any type of foreshortening can be done to the web and therefore, this type of foreshortening is considered to be within the teaching of the reference or at the very least such creping/foreshortening would have been obvious to one of ordinary skill in the art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Sanitary Tissue Products.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE A FORTUNA/Primary Examiner, Art Unit 1741                                                                                                                                                                                                        



JAF